Truly, J.,
delivered the opinion of the court.
The paper sued on, denominated k “certificate,” is a perfectly plain written engagement to pay a certain sum of money, absolutely and unconditionally, within a specified time. It contains all the requisites of a promissory note. 2 Am. & Eng. Ene. Law (1st ed.), 314; Code 1892, § 3502. The names of the maker and of the payee, the amount of money promised to be paid, the rate of interest which it bears, the date at which it is to be paid, the consideration for which it is given, all appear on the face of the instrument. The understanding and the agreement of the parties is apparent, and the record suggests no reason why the appellant should be relieved from discharging its obligation.

Affirmed.